TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO.   03-19-00669-CR
                                     NO.   03-19-00670-CR
                                     NO.   03-19-00671-CR
                                     NO.   03-19-00672-CR
                                     NO.   03-19-00673-CR
                                     NO.   03-19-00674-CR
                                     NO.   03-19-00675-CR
                                     NO.   03-19-00676-CR
                                     NO.   03-19-00677-CR
                                     NO.   03-19-00678-CR
                                     NO.   03-19-00679-CR
                                     NO.   03-19-00680-CR
                                     NO.   03-19-00681-CR


                             Ira Richard Thrasher, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee



                FROM THE COUNTY COURT OF MILAM COUNTY
           NOS. CR35714, CR35715, CR35716, CR35717, CR35718, CR35719,
          CR35720, CR35721, CR35722, CR35723, CR35724, CR35725, CR35726
              THE HONORABLE STEVE YOUNG, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s records in these appeals were due for filing in this Court on

October 21, 2019. On February 7, 2020, we notified appellant that no clerk’s record had been

filed due to his failure to pay or make arrangements to pay the trial clerk’s fee for preparing the

clerk’s record in each of these appeals. The notice for each appeal requested that appellant make
arrangements for the clerk’s record and submit a status report regarding the appeal by

February 18, 2020. Further, the notices advised appellant that his failure to comply with this

request could result in the dismissal of each appeal for want of prosecution. In each appeal, the

notice was returned to sender as “not deliverable as addressed” and “unable to forward.” To

date, appellant has not updated his address with the Court, and the clerk’s records have not

been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In these cases, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record in each appeal, these appeals are dismissed for want of prosecution.



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: April 3, 2020




                                                  2